                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ESTATE OF JEFFREY WEST and                  )
KIM ELLIS,                                  )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )   CIVIL ACTION NO. 1:17-cv-291-TFM-MU
                                            )
ROBERT DeFRANCISCO,                         )
                                            )
       Defendant.                           )

                                    FINAL JUDGMENT

       In accordance with the prior proceedings, opinions, and orders of this Court, it is the

ORDERED, ADJUDGED, and DECREED that judgment is entered in favor of Defendants and

against Plaintiffs, and that this action is DISMISSED with prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 12th day of December, 2019.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
